Citation Nr: 0020443	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for traumatic left sciatic nerve injury with denervation of 
the left gastrocnemius muscle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran retired from more than 20 years of active service 
on April 30, 1993.

The current appeal arose from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The RO, in pertinent part, 
granted service connection for traumatic left sciatic nerve 
injury with denervation of the left gastrocnemius muscle and 
assigned a 20 percent evaluation, effective May 1, 1993.

In June 1994 the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In September 1994 the Hearing Officer affirmed the 
determination previously entered.

In January 1998 the Board of Veterans' Appeals (the Board) 
remanded the claim to the RO for additional development and 
adjudicative action.

In October 1999 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Traumatic left sciatic nerve injury with denervation of the 
left gastrocnemius muscle is manifested by no more than a 
moderately severe muscle injury and no more than moderate 
incomplete paralysis.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
20 percent for traumatic left sciatic nerve injury with 
denervation of the left gastrocnemius muscle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.73, 4.124a, Diagnostic Code 5311-8520 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that in 
December 1992 the veteran reported with complaints of obvious 
weakness and atrophy involving the left calf.  Subsequent 
testing  disclosed this to be secondary to a left sciatic 
nerve injury with resulting denervation of the left 
gastrocnemius muscle.

A May 1993 VA examination report shows the veteran reported a 
sciatic nerve injury on the left secondary to intra-muscular 
injection.  The examiner stated that an electromyogram 
confirmed denervation of the left medial gastrocnemius and S1 
and S2 paraspinal muscles.

Examination of the musculoskeletal system revealed obvious 
atrophy of the medial left gastrocnemius muscle with 
approximately 25 to 30 percent decrease from the size of the 
corresponding right gastrocnemius muscle.  The examiner 
stated that the veteran had a normal neurologic examination 
except that motor strength demonstrated weakness of the left 
lower extremity evidenced by difficulty performing heel 
walking.  The diagnosis was traumatic left sciatic nerve 
injury.

A June 1994 VA outpatient treatment report shows the veteran 
reported his left calf was gradually getting smaller and 
weaker.  He noted that the deterioration of his left calf had 
increased noticeably, where he would accidentally fall.  The 
veteran stated control was less in the left leg and that his 
left leg would jerk.  


The examiner stated the veteran's left calf was smaller and 
was obviously weaker on squatting and heel-and-toe walking.  
The examiner noted there was nerve damage.  It was 
recommended that he be granted rehabilitative medicine on a 
fee basis.

In June 1994 the veteran presented oral testimony before a 
Hearing Officer at the RO.  He testified that his muscles in 
his left lower leg continued to atrophy.  He stated he had 
nerve damage, as opposed to muscle damage.  The veteran 
testified he was unable to walk too far.  He stated he had 
trouble sleeping at night because he would wake up with pain, 
but noted that pain medication helped decrease the pain.

The veteran stated he felt his left calf was getting worse in 
that he had noticed a difference in the strength of his leg 
and felt that it was getting weaker.  He noted that he had 
trouble mowing his lawn because his leg would get too tired.  
The veteran denied any instability of any joints in his left 
leg.  He stated he would get twitching in his left lower leg 
on a daily basis, depending on how much physical activity he 
had done.

A February 1995 private medical record shows the veteran was 
evaluated for left lower extremity dysfunction.  He reported 
worsening of his symptoms in his left lower extremity in the 
past six months with more atrophy in his left calf.  He 
stated he could not run or participate in lower extremity 
training exercises.

Motor examination revealed 3/5 weakness in the triceps surae 
on the left.  There was some plantar intrinsic weakness, as 
well as possibly mild weakness on dorsiflexion in foot 
eversion.  Sensory examination revealed what may have been 
patchy deficits in the distal lower extremity on the left 
with some peroneal and posterior tibial distribution overlap.


Deep tendon reflexes were 1/4 and symmetric throughout 
including an intact Achilles reflex on the left.  Gait and 
station revealed a mild limp favoring the left.  Balance and 
coordination revealed no axial or appendicular ataxia.  The 
impression was status post previous sciatic nerve injury with 
residual sequelae of same.

An April 1995 private medical record shows the veteran 
continued to report weakness in the distal left lower 
extremity.  He reported he was not having much pain then and 
was a bit more functional overall.  The examiner noted he had 
undergone electrodiagnostic studies, which were reported as 
normal.

The examiner stated that the neurologic examination had not 
changed much from the February 1995 examination.  The 
impression was status post sciatic nerve injury with sequelae 
of same.  The examiner noted that in the presence of normal 
electrodiagnostic studies, some of the atrophy and weakness 
may be due to deconditioning.

A June 1995 private work performance outpatient physical 
therapy report shows the veteran underwent physical therapy 
during that month.  He was able to increase his hamstring 
flexibility on his left leg from 31 degrees to 70 degrees.  
The physical therapist stated the veteran made a significant 
increase in muscle strength and endurance with a moderate 
increase in the level of his general physical conditioning.

The veteran did not demonstrate any improvement in functional 
activity tolerance, which the physical therapist noted was 
because he was fully independent functionally at the onset of 
therapy.  Pacing was within normal limits.  The physical 
therapist noted he did not demonstrate any pain behaviors.  
He concluded he had derived good benefit from the specialized 
physical therapy.  

A March 1999 nerve conduction study report was within normal 
limits in both lower extremities.  The electromyography (EMG) 
showed moderate denervation change and large polyphasics in 
the left gastrocnemius muscle.  

The examiner stated that the findings suggested a chronic 
left sciatic injury and/or L5-S1 radiculopathy.

An April 1999 VA neurological examination report shows the 
veteran reported he was somewhat limited in his activities.  
He reported he was able to walk for approximately one mile, 
at which time, pain would begin to limit his ability or he 
would have to rest.  He stated when he would sit, he would 
get a nagging ache in his buttock on the left side and down 
the left leg.  The veteran reported that most of the 
discomfort was in the lower left lateral leg and in the left 
foot.

The examiner noted that when the veteran was not aware of 
being observed, he, at times, favored the left lower 
extremity to some extent.  The veteran had a slight limp, 
which the examiner stated did not become exaggerated during 
the neurologic examination.  Strength, tone, and coordination 
involving the lower extremities were essentially normal.  
Deep tendon reflexes were 1+/4 at the knees and at the right 
ankle.  The left ankle reflex was absent.

Calf circumference 10 centimeters below the head of the 
fibula was 40 centimeters on the right and 38 centimeters on 
the left.  There was diminished pinprick and cold sensation 
over the lateral border of the left foot.  Light touch and 
vibratory sensation were intact and equal bilaterally.  There 
was no Babinski sign.

The examiner noted he had reviewed the March 1999 EMG and 
nerve conduction studies.  His impression was that by 
examination and EMG study, the veteran had a chronic left 
sciatic neuropathy involving the left lower extremity.  He 
stated there was some mild atrophy of the left calf muscle 
and some mild sensory changes on the lateral border of the 
left foot and an absent ankle deep tendon reflex.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  


In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The veteran's service-connected traumatic left sciatic nerve 
injury with denervation of the left gastrocnemius muscle is 
evaluated by analogy under Diagnostic Codes 5311 and 8520.

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed (which would 
apply here), the version more favorable to the claimant will 
apply.  Karnas, 1 Vet. App. at 313.  However, the Board notes 
that the changes made to 38 C.F.R. § 4.56 were not 
substantive, and thus neither is more favorable to the 
veteran's claim.  See Heuer v. Brown, 7 Vet. App. 379 (1995).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 3.56(d)(3)(i) (1999).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  

Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 3.56(d)(4)(i) (1999).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Diagnostic Code 5311 provides the criteria for rating muscle 
injuries to Muscle Group XI, which include muscles arising 
from the posterior and lateral crural muscles, which includes 
muscles of calf, including the triceps surae (gastrocnemius 
and soleus), the tibialis posterior, the peroneus longus, the 
flexor hallucis longus, the flexor digitorum longus, and the 
popliteus.  38 C.F.R. § 4.73, Diagnostic Code 5311 (1999).  
The muscle functions involved are propulsion, planter flexion 
of the foot, stabilizing arch, flexion of the toes and 
flexion of the knee.  Id.

A slight disability of Muscle Group XI warrants a 0 percent 
evaluation.  Id.  A moderate disability warrants a 10 percent 
evaluation.  Id.  A moderately severe disability warrants a 
20 percent rating.  Id.  A severe disability warrants a 
30 percent rating.  Id.

Complete paralysis of the sciatic nerve including such 
symptoms as the foot dangles and drops with no active 
movement possible of the muscles below the knee and flexion 
of the knee is weakened or (very rarely) lost warrants an 
80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (1999).

Severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent evaluation.  Id.  
Moderately severe incomplete paralysis of the sciatic nerve 
warrants a 40 percent evaluation.  Id.  Moderate incomplete 
paralysis of the sciatic nerve warrants a 20 percent 
evaluation.  Id.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(1999).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  
The ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claim for an 
initial evaluation in excess of 20 percent for traumatic left 
sciatic nerve injury with denervation of the left 
gastrocnemius muscle is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected traumatic left sciatic 
nerve injury with denervation of the left gastrocnemius 
muscle are sufficient to conclude that his claim for a higher 
evaluation is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is satisfied that as a result of the July 1998 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard 
the Board notes that the veteran was given the opportunity to 
submit additional evidence in support of his claim.  He was 
afforded an additional comprehensive examination.  The Board 
is unaware of any additional pertinent evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial increased evaluation for traumatic left sciatic nerve 
injury with denervation of the left gastrocnemius.  In this 
regard, the Board notes that in May 1993 the examiner stated 
the veteran had obvious atrophy of the medial left 
gastrocnemius muscle with approximately 25 to 30 percent 
decrease from the size of the corresponding right 
gastrocnemius muscle.  Neurologic examination was normal 
except that motor strength showed weakness in the left lower 
extremity.

In June 1994 the examiner stated the left calf was smaller 
and was obviously weaker than the right calf, particularly on 
squatting and heel-and-toe walking.  The examiner stated 
there was nerve damage.


In February and April 1995 the examiner stated the veteran 
had 3/5 motor strength in the triceps surae on the left.  
There was some plantar intrinsic weakness as well with mild 
weakness on dorsiflexion in foot eversion.  Sensory 
examination revealed patchy deficits in the distal lower 
extremity on the left.

In June 1995 the veteran benefited from physical therapy.

In March 1999 nerve conduction studies were normal, and an 
EMG showed moderate denervation change and large polyphasics 
in the left gastrocnemius muscle.

In April 1999 the examiner stated that strength, tone, and 
coordination involving the lower extremities were essentially 
normal.  Deep tendon reflexes were 1+/4 at the knees and at 
the right ankle and was absent in the left ankle.  The 
examiner stated that the left calf was two centimeters 
smaller than the same area on the right calf.  The left lower 
extremity had diminished pinprick and cold sensation.  Light 
touch and vibratory sensation were intact and equal 
bilaterally.  The examiner concluded there was mild atrophy 
of the left calf muscle and some mild sensory changes on the 
left foot with absent ankle jerk.

The Board finds that such clinical findings are indicative of 
no more than a 20 percent evaluation under either Diagnostic 
Code 5311 or Diagnostic Code 6520.  See 38 C.F.R. §§ 4.73, 
4.124a, Diagnostic Codes 5311, 8520. 

Reviewing the veteran's claim for an increased evaluation 
under 38 C.F.R. § 4.56(d)(2)(iii) in conjunction with 
Diagnostic Code 5311, objective findings of the traumatic 
left sciatic nerve injury with denervation of the left 
gastrocnemius are consistent with the findings of no more 
than a moderately severe disability of the muscle.  The 
veteran does not have a residual scar from the injection.  
Muscle strength in the left lower extremity has been reported 
as 3/5.  In May 1993 atrophy in the left gastrocnemius muscle 
was approximately 25 to 30 percent greater than on the right 
side.  

The April 1999 VA neurologic examination report shows the 
examiner stated that the veteran had mild atrophy in the left 
lower extremity.  His left calf was two centimeters smaller 
than the right calf.  Such clinical findings are consistent 
with no more than a moderately severe  muscle disability and 
thus no more than 20 percent disabling.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.

Reviewing the veteran's claim for an increased evaluation 
under Diagnostic Code 8520, the evidence establishes no more 
than moderate incomplete paralysis.  Nerve conduction studies 
conducted in March 1999 were normal.  The EMG at that time 
showed moderate denervation change and large polyphasics in 
the left gastrocnemius muscle.  When involvement of the 
nerves is wholly sensory, the rating for such disability 
should be no more than that at the moderate level.  See 
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510.  The 
veteran's 20 percent evaluation for traumatic left sciatic 
nerve injury with denervation of the left gastrocnemius is 
appropriate.

An evaluation in excess of 20 percent is not warranted under 
either Diagnostic Code 5311 or 8520.  As to a muscle 
disability, the objective findings of record are not 
indicative of any more than a moderately severe muscle 
injury.  There have been no findings of loss of deep fascia 
or muscle substance, to include soft flabby muscles in the 
wounded area.  There has been no showing of muscles swelling 
or hardening abnormally in contraction.  When comparing the 
right and left lower extremities, there has been no more than 
a moderately severe impairment.  In April 1999 the examiner 
stated that there was only a two-centimeter difference 
between the left calf and the right calf.  The examiner noted 
that the veteran had "mild" atrophy of the left calf 
muscle.  Such findings would be indicative of no more than a 
moderately severe muscle injury.

An evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 8520.  There are no findings in the medical 
evidence, which would indicate moderately severe incomplete 
paralysis.  As stated above, March 1999, nerve conduction 
studies were normal in the left lower extremity.  

An EMG conducted at that time showed moderate denervation 
change and large polyphasics in the left gastrocnemius 
muscle, which is consistent with no more than moderate 
incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  Additionally, there has been no report that the 
veteran's left foot dangles.  In fact, he is able to walk 
without an assistive device.  The veteran has active movement 
in the muscles below the left knee.  An evaluation in excess 
of 20 percent is not warranted.  See id.

With respect to functional loss due to pain, the Board notes 
that the April 1999 VA special neurologic examination was 
negative for any evidence of incoordination, weakened 
movement, excess fatigability, more or less movement than 
normal.  In fact, the examination report shows the veteran 
had not had any numbness or weakness.  He did report some 
limitation in his activities; nonetheless, he was able to 
walk one mile when pain began to limit his ability thereby 
requiring that he rest.  Atrophy per se had already been 
recognized as part of his neurological impairment at 
discharge from service. As the Board has noted earlier, the 
examiner has characterized the veteran's impairment as mild 
in nature, and this includes occasional pain which is 
functionally limiting, which in the Board's opinion, is 
adequately compensated in the current 20 percent evaluation 
with no basis for assignment of an increased evaluation with 
application of 38 C.F.R. §§ 4.40, 4.45.  

Additionally, the Board notes that separate evaluations under 
Diagnostic Codes 5311 and 8520 would not be appropriate, as 
the evidence of record has not shown that the injury to the 
gastrocnemius muscle affects entirely different functions 
related to the muscle and the nerves.  Thus, separate 
evaluations under such Diagnostic Codes would be forbidden.  
38 C.F.R. § 4.14 (1999).

The veteran is competent to report his left leg symptoms.  He 
has asserted that his service-connected traumatic left 
sciatic nerve injury with denervation of the left 
gastrocnemius warrants an evaluation greater than 20 percent.  
However, it must be noted that the veteran does not give a 
basis as to why he feels an evaluation in excess of 
20 percent is warranted.  

The Board has thoroughly reviewed the evidence of record and 
finds that the medical evidence does not support the 
veteran's contentions for a higher evaluation.

The Board notes that the veteran has reported he has to sit 
down after using his leg too much.  The 20 percent evaluation 
contemplates exacerbations of the disability.  See 38 C.F.R. 
§ 4.1 (the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations).

Therefore, to the extent the veteran has asserted that an 
initial evaluation in excess of 20 percent is warranted 
because of severe problems he has with his left leg, the 
Board finds the medical findings do not support his 
assertions for the reasons stated above.  Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

In view of the denial of entitlement to an initial evaluation 
in excess of 20 percent for the veteran's traumatic left 
sciatic nerve injury with denervation of the left 
gastrocnemius, the Board finds no basis upon which to 
predicate the assignment of "staged" ratings.  See 
Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for traumatic left 
sciatic nerve injury with denervation of the left 
gastrocnemius.  Gilbert, 1 Vet. App. at 53.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation and 
obviously considered them, though it did not discuss them at 
length in light of the veteran's claim for increased 
compensation benefits for his service-connected traumatic 
left sciatic nerve injury with denervation of the left 
gastrocnemius.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the service-connected 
traumatic left sciatic nerve injury with denervation of the 
left gastrocnemius has resulted in frequent hospitalizations 
or caused marked interference in employment.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
traumatic left sciatic nerve injury with denervation of the 
left gastrocnemius.  The 20 percent evaluation contemplates 
some interference with employment, which is appropriate for 
the veteran's level of disability.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for traumatic left sciatic nerve injury with denervation of 
the left gastrocnemius muscle is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

